          Case 2:20-cv-10084-KM-JBC Document 23 Filed 03/16/21 Page 1 of 4 PageID: 499


                         CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                        _____________

                                                                                            PETER G. STEWART
CHARLES C. CARELLA                   JAMES T. BYERS              5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
JAN ALAN BRODY                       DONALD F. MICELI                                       FRANCIS C. HAND                        MEGAN A. NATALE
                                                                ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JOHN M. AGNELLO                      CARL R. WOODWARD, III                                                                         CHRISTOPHER J. BUGGY
CHARLES M. CARELLA                   MELISSA E. FLAX
                                                                  PHONE (973) 994-1700      JAMES A. O’BRIEN III                   JOHN V. KELLY III
JAMES E. CECCHI                      DAVID G. GILFILLAN             FAX (973) 994-1744      JOHN G. ESMERADO                       JOHN P. PETROZZINO
                                     G. GLENNON TROUBLEFIELD       www.carellabyrne.c om    GREGORY G. MAROTTA                     CHIRALI V. PATEL
JAMES D. CECCHI (1933-1995)          BRIAN H. FENLON                                        STEVEN G. TYSON
JOHN G. GILFILLAN III (1936-2008)    LINDSEY H. TAYLOR
ELLIOT M. OLSTEIN (1939-2014)                                                               OF COUNSEL
                                     CAROLINE F. BARTLETT
BRENDAN T. BYRNE (1924-2018 )        ZACHARY S. BOWER+
                                                                                            *CERTIFIED BY THE SUPREME COURT OF
                                     DONALD A. ECKLUND                                      NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                     CHRISTOPHER H. WESTRICK*                               +MEMBER FL BAR ONLY
                                     MICHAEL CROSS
                                     STEPHEN R. DANEK
                                     MICHAEL A. INNES




                                                                    March 15, 2021

         By ECF
         The Honorable Kevin McNulty, U.S.D.J.
         United States District Court
         Martin Luther King Building & U.S. Courthouse
         Court Room: PO 04
         50 Walnut Street
         Newark, NJ 07102

                       Re:          Kornecki v. Airbus SE, et al.,
                                    No. 2:20-cv-10084-KM-JBC

         Dear Judge McNulty:

                 Together with Lead Counsel Robbins Geller Rudman & Dowd LLP, we represent Lead
         Plaintiff Operating Engineers Construction Industry and Miscellaneous Pension Fund (“Lead
         Plaintiff” or the “Pension Fund”). Lead Plaintiff respectfully requests an extension under Rule
         4(f)(1) of the Federal Rules of Civil Procedure to serve Airbus SE (“Airbus” or the “Company”),
         Guillaume M.J.D. Faury, Tom Enders, Dominik Asam, and Harald Wilhelm (“Individual
         Defendants”) (collectively, the “Airbus Defendants”) through the Hague Convention on the
         Service Abroad of Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov.
         15, 1965, 20 U.S.T. 361, 68 U.N.T.S. 163, until March 15, 2022.

         I.            Background

                On August 6, 2020, Andrew J. Kornecki (“Plaintiff Kornecki”) filed the initial complaint
         on behalf of persons or entities who purchased or otherwise acquired Airbus SE securities in the
         United States between February 24, 2016 and July 30, 2020. ECF No. 1. Three months later, the
         Pension Fund moved for appointment as Lead Plaintiff under the PSLRA.. ECF No. 10. Last
         month, this Court granted the Pension Fund’s motion. ECF No. 20.

               Since filing his complaint, Plaintiff Kornecki and his counsel Pomerantz LLP
         (“Pomerantz”) have attempted to serve the Airbus Defendants. For example, Pomerantz sent the
         complaint and a summons via registered agent CT Corporation System addressed to all Airbus
         Defendants. On September 21, 2020, CT Corporation System notified Pomerantz that it is not the
         4835-7837-1295.v3
     Case 2:20-cv-10084-KM-JBC Document 23 Filed 03/16/21 Page 2 of 4 PageID: 500

     March 15, 2021
     Page | 2


     registered agent for Defendant Guillaume M.J.D. Faury. Ex. 2. The next day CT Corporation
     System notified Pomerantz that it is not the registered agent for Defendants Harald Wilhelm, Tom
     Enders, and Dominik Asam, that Defendant Airbus SE was not listed in the records for the state
     of New York, and that it was unable to forward the case initiation papers to Defendant Airbus SE.
     Ex. 1, 3-5. Ten days later, Pomerantz sent case initiation papers via USPS to JP Morgan Chase
     Bank, N.A., ADR Department and Scott Ziegler of Ziegler, Ziegler & Associates, LLP. Exs. 7-9.

             Because the Pension Fund was only recently appointed Lead Plaintiff in this case, The
     Pension is exercising good faith and diligence in requesting an extension of time to effectuate
     service. Accordingly, Lead Plaintiff respectfully requests that the Court extend the time to serve
     the Airbus Defendants under Rule 4.

     II.      The Rule 4 Service Deadline Should Be Extended

             The determination of whether to extend the time for service involves a two-step inquiry.
     Boley v. Kaymark, 123 F.3d 756, 758 (3d Cir. 1997) (citing Petrucelli v. Bohringer and Ratzinger,
     46 F.3d 1298, 1305 (3d Cir. 1995). 1 “The district court first determines whether good cause exists
     for a plaintiff’s failure to effect timely service. If good cause exists, the extension must be granted.”
     Boley, 123 F.3d at 758. “If good cause does not exist, the district court must consider whether to
     grant a discretionary extension of time.” Id. Here, good cause supports an extension of time.

              A.         Good Cause Exists for Extending the Time for Service

             Lead Plaintiff has good cause for seeking an extension of time for service. The Third
     Circuit has equated “good cause” with the concept of “excusable neglect” of Federal Rule of Civil
     Procedure 6(b)(2), which requires “‘a demonstration of good faith on the part of the party seeking
     an enlargement and some reasonable basis for noncompliance within the time specified in the
     rules.’” MCI Telecomm. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995) (citing
     Petrucelli, 46 F.3d at 1312) (J. Becker, concurring in part, and dissenting in part). When a court
     determines whether good cause exists, “the primary focus is on the plaintiff’s reasons for not
     complying with the time limit in the first place.” MCI, 71 F.3d at 1097. “An extension of time
     may be appropriate even if the plaintiff’s delay was inexcusable.” Hunsberger v. Original Fudge
     Kitchen, No. 18-15177-RBK-KMW, 2020 WL 859305, at *2 (Feb. 21, 2020).

             Importantly, Lead Plaintiff is not in noncompliance with any time limit prescribed by any
     of the Federal Rules of Civil Procedure because there is no time limit for service on a foreign
     defendant. The 90-day service time limit imposed by Rule 4(m) “does not apply to service in a
     foreign country under Rule 4(f).” Fed. R. Civ. P. 4(m). In fact, “there is no requirement in the
     Federal Rules of Civil Procedure that a foreign corporation be served within a particular time. Nor
     has the Third Circuit Court of Appeals imposed such a requirement.” Wildcat Licensing WI LLC
     v. Audi AG and Volkswagen AG, No. 19-833-MN-JLH, 2020 U.S. Dist. LEXIS 178520, at *6-*7
     (D. Del. Sep. 29, 2020). Nonetheless, recognizing that the time for service is not unlimited, Lead

     1
           All citations and footnotes omitted and emphasis added unless otherwise indicated.


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                   A PROFESSIONAL CORPORATION
     Case 2:20-cv-10084-KM-JBC Document 23 Filed 03/16/21 Page 3 of 4 PageID: 501

     March 15, 2021
     Page | 3


     Plaintiff proactively requests that this Court grant a reasonable amount of time to serve the initial
     complaint pursuant to the Hague Convention, which is a longer, more costly, and more
     complicated process than effecting service within the United States. On that basis alone, good
     cause exists for the requested extension.

             Notably, as detailed above, Plaintiff Kornecki and his counsel diligently undertook several
     attempts to serve the Airbus Defendants. 2 Plaintiff Kornecki’s counsel attempted to serve the
     Airbus Defendants via the CT Corporation System. Exs. 1-5. They also sent a copy of the
     complaint and summons via USPS to those associated with Airbus SE on registration documents
     filed with the United States Securities and Exchange Commission. Exs. 6-9. While their diligence
     did not result in successful service, it displays some of the challenges that Lead Plaintiff must
     overcome and further supports a finding of good cause.

             These factors support finding good cause for Lead Plaintiff’s request to extend the time to
     serve the Airbus Defendants.

             B.         The Court May Exercise Its Discretion in Extending the Time for
                        Service

             If this Court finds that good cause does not support an extension, the Court can still
     “consider whether to grant a discretionary extension of time.” Hunsberger, 2020 WL 859305, at
     *1 (citing Boley, 123 F.3d at 756). “A district court may consider actual notice of the legal action;
     prejudice to the defendant; the statute of limitations on the underlying causes of action; the conduct
     of the defendant; and whether the plaintiff is represented by counsel, in addition to any other factor
     that may be relevant when deciding whether to grant an extension or dismiss the complaint.”
     Chiang v. U. S. Small Bus. Admin., 331 F. App’x 113, 116 (3d Cir. 2009) (citing Boley, 123 F.3d
     at 759). On top of the good cause shown above, these factors also warrant an extension of the time
     for service. The statute of limitations on the claims at issue have not expired. Lead Plaintiff and
     Lead Counsel now represent the putative class following their appointment last month. Finally,
     granting Lead Plaintiff’s requested extension will not prejudice the Airbus Defendants.

            Moreover, other factors and obstacles support an extension. Airbus SE is headquartered in
     the Netherlands. The Airbus Defendants are believed to be located throughout France. The Hague
     Convention also requires translation and other procedures for service that can take months to
     complete ordinarily and which are likely more cumbersome due to COVID complications.




     2
       Because Lead Plaintiff did not file the initial complaint, Lead Plaintiff could not serve the Airbus
     Defendants. Lead Plaintiff is now making a good faith and reasonable effort to complete service,
     including engaging experienced professionals, to comply with The Hague Convention’s service
     requirements. See id. at *7 (where plaintiff has not started service process within 90-day period
     set forth in Rule 4(m), plaintiff must otherwise show diligence).


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
     Case 2:20-cv-10084-KM-JBC Document 23 Filed 03/16/21 Page 4 of 4 PageID: 502

     March 15, 2021
     Page | 4


     III.    Conclusion

            For all these reasons, Lead Plaintiff requests that the Court grant an extension to serve the
     Airbus Defendants through March 15, 2022. If Lead Plaintiff’s request for an extension is
     acceptable to the Court, we kindly ask that you “so order” this letter.

             Thank you for your consideration of this request.

                                                Respectfully submitted,

                                              CARELLA, BYRNE, CECCHI,
                                             OLSTEIN, BRODY & AGNELLO

                                                   /s/ James E. Cecchi
                                                  JAMES E. CECCHI




                                                  Extension granted
                                                  to March 15, 2022.

                                                  SO ORDERED

                                                  s/Kevin McNulty
                                                  Hon. Kevin McNulty
                                                  U.S. District Judge
                                                  Date: 3/16/2021




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                A PROFESSIONAL CORPORATION
